In all essential particulars except one this proceeding for the alteration of a highway seems to have been conducted in substantial conformity with the provisions of the Highway Law.
The exception referred to is the modification by the County Court of the decision of the commissioners in respect to the construction and maintenance of a "cattle pass" across the proposed highway. The decision of the commissioners directed that the town of Woodhull should build a suitable and sufficient cattle pass across the highway as altered between the parts of appellant Baldwin's farm to be separated by the altered highway. Upon the appellant's motion to vacate in toto the decision of the commissioners, the County Court modified the same by directing that the damages awarded to the appellant should be increased by adding thereto the sum of fifty dollars; that the town of Woodhull be relieved from building the cattle pass, and that the appellant Baldwin should be allowed to build the same at his own expense.
This modification not only increased the money award to the appellant, but it also added to the burdens to be assumed and borne by him, and as it was not asked for by either party, it should not have been ordered by the County Court, even if *Page 467 
it had the power, a question which we do not now assume to decide.
The ruling of the County Court in this regard is not, however, of sufficient importance to require a reversal of the final order herein and we, therefore, modify the same by striking out the modification of the County Court as above set forth, and as thus modified, the order appealed from is affirmed, without costs to either party.
PARKER, Ch. J., GRAY, HAIGHT, MARTIN, VANN and CULLEN, JJ., concur.
Ordered accordingly.